Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 1-4 are objected to under 37 CFR 1.84(m) for using shading that will not reproduce well.  Applicant should use line shading so the figures can be accurately reproduced.1  Figures 1-4 are also objected to as failing to comply with 37 CFR 1.84(l) because not all of the drawings have satisfactory reproduction characteristics.  Specifically, most of the figures do not use dense or clean enough lines to enable reproduction of the drawings.  Applicant should go over each figure and ensure the lines are of substantial weight and clarity to permit adequate reproduction.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2010/0207001 to Smith et al. (Smith).
Regarding Claim 1:  Smith discloses a clamp (10), comprising: a polymer (22, 33 – See also para. 0040, lines 15-17) having metal particles (See para. 0040, lines 37-38 and 42-43) dispersed therein.
Regarding Claim 7:  Smith discloses a clamp of claim 1, wherein the clamp has an upper portion (12) and a separate lower portion (14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent No. 6,534,714 to Daume (Daume).
Regarding Claim 3:  Smith does not disclose the specific material of the polymeric material.  However, Daume teaches a polymer that is ethylene propylene (See Col. 1, lines 42-44).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Smith by using a polymer of ethylene propylene similar to that taught by Daume to facilitate the manufacturing process of the inserts.
Claim(s) 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent No. 8,748,748 to Shapiro (Shapiro).
Regarding Claim 2:  Smith does not disclose the specific material of the polymeric material.  However, Shapiro teaches a polymer that is nitrile butadiene (See Col. 6, lines 45).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Smith by using a polymer of nitrile butadiene similar to that taught by Shapiro to enable the device to be used with fuel lines.
Regarding Claims 8 and 9:  Smith does not disclose a metallic core within the polymer.  However, Shapiro teaches a clamp comprising a metallic core (104) within the polymer.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Smith by using a metallic core similar to that taught by Shapiro to provide additional and redundant grounding paths that enable more reliable grounding of the object.  
Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent No. 10,640,232 to Khosravani (Khosravani).
Regarding Claim 4:  Smith discloses metal particles but does not disclose the specific metal material.  However, Khosravani teaches metal particles made of aluminum (See Col. 5, line 17).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Smith by using aluminum metal particles similar to that taught by Khosravani to enable the manufacturing cost to be low by using cheaper and more abundant metals.
Regarding Claim 5:  Smith discloses metal particles but does not disclose the size of the particles.  However, Khosravani teaches metal particles having an average size of about 100 microns (See col. 5, lines 1-2), which means that some of the particles have a size larger than 100 microns.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Smith by using a particle size similar to that taught by Khosravani to provide a sufficient filler packing factor ration to ensure the connection between the conductive components.
Regarding Claim 6:  Smith does not disclose a filler packing factor.  However, Khosravani teaches a filler packing factor of the metal particles in the polymer is between 0.65 and 0.75 (See Col. 4, lines 40-42).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Smith by using a filler packing factor similar to that taught by Khosravani to provide a sufficient connection between the conductive components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 11054063 and 10926724.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.84(m).